In an action to recover damages for personal injuries, etc., the defendant Long Island Cares, Inc., appeals from so much of an order of the Supreme Court, Suffolk County (Gowan, J.), dated June 16, 1995, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with one bill of costs, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the defendant Long Island Cares, Inc., and the action against the remaining defendants is severed.
Contrary to the plaintiffs’ contention, there are no material issues of fact with respect to the management and operation of a five-kilometer road race by the defendant Long Island Cares, Inc. (hereinafter LIC). According to the plaintiffs, spectators unaffiliated with the race were spraying runners with a garden hose as they passed by within a coned-off portion of the street constituting the race course. The injured plaintiff exited the coned-off area to run under the spray, walking onto a portion of the road which was adjacent to the race course. Before she could return to the race area, she was struck by a car.
LIC did not breach any duty of care to the injured plaintiff in its operation and management of the race. The plaintiff was injured when she purposely strayed outside of the marked course of the race and was struck by an automobile. Her injuries were not caused by any omission or act committed by LIC.
In light of our determination, we need not reach the parties’ remaining contentions. Balletta, J. P., Rosenblatt, Thompson and Copertino, JJ., concur.